DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/15/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first conductive coil  having a first cross-sectional area and a first effective diameter and the second conductive coil  having a second cross-sectional area and a second effective diameter and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 and 45-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first electrical conductivity and having a first cross-sectional area and a first effective diameter;…a second electrical conductivity greater than the first electrical wherein the composite conductor further shaped with material has a second cross sectional area and corresponding second effective diameter that is determined by a ratio of electrical conductivity (8) of the second electrical conductivity relative to the first electrical conductivity..is vague and indefinite.
As previously mentioned, the applicant invention is improved electromagnetic inductor component; the applicant claims are attempting to claim two separate structures (the existing electromagnetic inductor component and the improved electromagnetic component) so the meets and bounds are unclear.
The examiner is unclear on how the existing electromagnetic inductor component implemented into the structure? Where is the existing electromagnetic inductor component located in the final finished product of the inductive device? 
existing electromagnetic inductor component. The examiner is unclear on why the applicant is disclosing features the existing electromagnetic inductor component when the applicant is designing an improved version of it.  The applicant is trying to reference to configurations that are not part of the final product which makes the claims vague and indefinite. Claims 2-35 and 45-58 are rejected under the same premise of claim 1.
The applicant should focus on just the features describing the improved electromagnetic inductor; (for example just the structural make-up of figure 1) and leave out features describing the pre-existing electromagnetic inductor component since it’s not part of the final product.
 Regarding claim 1, the limitations "a second magnetic core structure having a second configuration and a second shape while having the first magnetic permeability, the second configuration and second shape being similar to the first configuration and the first shape…a second electrically conductive coil configuration assembled to the second magnetic core structure, the second electrically conductive coil configuration being similar to the first conductive coil configuration..” is vague and indefinite.  The examiner unclear in what ways is the magnetic core second configuration and second shape being similar to the magnetic core first configuration and the first shape. How are they similar? The applicant is unclear on what features the first and second core configurations have the same wherein one can determine that the configurations are similar. 
The examiner unclear in what ways is the conductive coil second configuration is similar to the first conductive coil.  How are they similar? The applicant is unclear on what features the first and second conductive coil configurations have the same wherein one can determine that the configurations are similar. 
Regarding claim 1, the limitations " wherein the second cross sectional area and second effective diameter are respectively less than the first cross sectional area and the second cross sectional area… is vague and indefinite. The examiner is unclear on how the second cross sectional area is less than the first cross sectional area and the second cross sectional area.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RONALD HINSON/Primary Examiner, Art Unit 2837